Name: 80/1298/EEC: Commission Decision of 23 December 1980 on health protection measures in respect of Bundesland Tyrol, Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D129880/1298/EEC: Commission Decision of 23 December 1980 on health protection measures in respect of Bundesland Tyrol, Austria Official Journal L 377 , 31/12/1980 P. 0049++++COMMISSION DECISION OF 23 DECEMBER 1980 ON HEALTH PROTECTION MEASURES IN RESPECT OF BUNDESLAND TYROL , AUSTRIA ( 80/1298/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ) , AND IN PARTICULAR ARTICLES 7 AND 15 THEREOF , WHEREAS IT IS LAID DOWN IN ARTICLES 6 AND 14 OF DIRECTIVE 72/462/EEC THAT MEMBER STATES SHALL NOT AUTHORIZE IMPORTATION OF SWINE OR FRESH MEAT OF SWINE FROM THIRD COUNTRIES WHICH HAVE NOT BEEN FREE FROM CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) FOR THE LAST 12 MONTHS AND WHERE VACCINATION AGAINST CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) HAS TAKEN PLACE IN THE PRECEDING 12 MONTHS ; WHEREAS IT HAS BEEN ESTABLISHED THAT CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) OCCURS IN BUNDESLAND TYROL , AUSTRIA , AND THAT VACCINATION AGAINST THAT DISEASE IS PERMITTED IN THAT BUNDESLAND ; WHEREAS ARTICLES 7 AND 15 OF DIRECTIVE 72/462/EEC PROVIDE THAT THE PROHIBITIONS LAID DOWN IN ARTICLES 6 AND 14 OF THE SAID DIRECTIVE CAN BE LIMITED TO A PART OF THE TERRITORY OF A THIRD COUNTRY ; WHEREAS WITH THE EXCEPTION OF BUNDESLAND TYROL , THE REMAINDER OF AUSTRIA HAS BEEN FREE OF THE DISEASE FOR THE LAST 12 MONTHS AND VACCINATION AGAINST THE DISEASE HAS NOT TAKEN PLACE THERE IN THE PRECEDING 12 MONTHS ; WHEREAS THE CENTRAL VETERINARY AUTHORITIES OF AUSTRIA HAVE GIVEN SATISFACTORY ASSURANCES THAT SWINE WHICH HAVE AT ANY TIME BEEN IN BUNDESLAND TYROL OR FRESH MEAT OF SUCH SWINE WILL NOT BE EXPORTED TO THE COMMUNITY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROHIBITION PROVIDED FOR IN ARTICLE 6 ( A ) AND ( B ) OF DIRECTIVE 72/462/EEC , IN RESPECT OF CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) , SHALL ONLY APPLY TO BUNDESLAND TYROL . ARTICLE 2 THE PROHIBITION PROVIDED FOR IN ARTICLE 14 ( 2 ) ( A ) AND ( B ) OF DIRECTIVE 72/462/EEC , IN RESPECT OF CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) , SHALL ONLY APPLY TO BUNDESLAND TYROL . ARTICLE 3 THIS DECISION SHALL APPLY WITH EFFECT FROM 1 JANUARY 1981 . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 .